Exhibit 10.1

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, NY 10036

March 17, 2015

Microsemi Corporation

One Enterprise

Aliso Viejo, CA 92656

Attention:

John Hohener, Executive Vice President, CFO, Secretary and Treasurer

Steve Litchfield, Executive Vice President and Chief Strategy Officer

Project Waterloo

Commitment Letter

Ladies and Gentlemen:

Microsemi Corporation (“you” or the “Borrower”) has advised each of Bank of
America, N.A. (“Bank of America”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any of its designated affiliates, “Merrill Lynch” and
collectively, the “Commitment Parties”, “we” or “us”) that you intend to acquire
100% of the outstanding capital stock of a company previously identified to us
as “Waterloo” (the “Acquired Business”) pursuant to a tender offer followed by a
merger of a newly created wholly-owned direct or indirect subsidiary of the
Borrower (“Merger Sub”) with and into the Acquired Business, with the Acquired
Business surviving such merger as your wholly-owned subsidiary. The Borrower,
the Acquired Business and their respective subsidiaries are collectively
referred to herein as the “Companies”.

You have also advised us that you intend to finance the Acquisition with (i) a
$300 million Incremental Term Loan to the Borrower (the “Incremental Facility”),
(ii) cash on hand of the Borrower and the Acquired Business and (iii) if
necessary, borrowings by the Borrower of Revolving Loans (the “Revolving Loan
Borrowings”). The Acquisition, the repayment of certain indebtedness of the
Acquired Business (including all indebtedness under the Loan Agreement, dated as
of August 23, 2007 (as amended, the “Existing Target Loan Agreement”), between
the Acquired Business and Whitebox VSC, Ltd. (the “Target Loan Agreement Agent”)
(which repayment for the avoidance of doubt may occur within 4 Business Days
following the Closing Date) (the “Refinancing”), the entering into and funding
of the Incremental Facility, any Revolving Loan Borrowings, the payment of the
costs and expenses related thereto and all related transactions are hereinafter
collectively referred to as the “Transaction.” The date of consummation of the
Acquisition and the funding of the Incremental Facility is referred to herein as
the “Closing Date.”

1. Commitments. In connection with the foregoing, Bank of America is pleased to
advise you of its commitment to provide 100% of the Incremental Facility (in
such capacity, the “Initial Incremental Lender”) upon and subject to the terms
set forth in this letter, in the Summary of Terms set forth in Annex I hereto
(the “Summary of Terms”) and in Annex II hereto (collectively, the “Commitment
Letter”), (b) Merrill Lynch is pleased to advise you of its willingness, and you
hereby engage Merrill Lynch to act as sole and exclusive lead arranger and sole
and exclusive bookrunner (in such capacities, the “Lead Arranger”) for the
Incremental Facility, and in connection therewith to form a syndicate of lenders



--------------------------------------------------------------------------------

for the Incremental Facility (collectively, the “Lenders”) in consultation with
you, including Bank of America. You agree that no other agents, co-agents,
arrangers, coarrangers, bookrunners, co-bookrunners, managers or co-managers
will be appointed, no other titles will be awarded and no compensation (other
than compensation expressly contemplated by this Commitment Letter and the Fee
Letter referred to below) will be paid to any Lender in order to obtain its
commitment to participate in the Incremental Facility unless you and we shall so
agree. It is understood and agreed that Bank of America and Merrill Lynch will
have “lead left” placement on all marketing materials relating to the
Incremental Facility and will perform the duties and exercise the authority
customarily performed and exercised by them in such role, including acting as
sole manager of the physical books. Notwithstanding anything herein to the
contrary, the commitments of the Initial Incremental Lender in respect of the
Incremental Facility and the undertaking of the Lead Arranger to provide the
services described herein are subject solely to the satisfaction of each of the
conditions precedent set forth in Section 5 hereof, those set forth under the
caption “Conditions Precedent to Incremental Borrowing” in the Summary of Terms
and those set forth in Annex II hereto. All capitalized terms used and not
otherwise defined herein shall have the meanings provided in that certain
Amended and Restated Credit Agreement, dated as of October 13, 2011, by and
among the Borrower, Royal Bank of Canada, as administrative agent and collateral
agent, and the lenders party thereto (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement”).

2. Syndication. The Lead Arranger intends to commence syndication of the
Incremental Facility after your acceptance of the terms of this Commitment
Letter and the Fee Letter related to the Incremental Facility. You agree to
actively assist the Lead Arranger in achieving a syndication of the Incremental
Facility that is reasonably satisfactory to the Lead Arranger until the earlier
of Successful Syndication (as defined in the Fee Letter) and 90 days following
the Closing Date; provided that we agree that the Commitment Parties’
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments in respect of, the Incremental Facility and in no event shall the
commencement or successful completion of the syndication of the Incremental
Facility constitute a condition to the availability of the Incremental Facility
on the Closing Date; provided that, notwithstanding the Lead Arranger’s rights
to syndicate the Incremental Facility and receive commitments with respect
thereto, no assignment shall become effective with respect to all or any portion
of the Commitment Parties’ commitments in respect of the Incremental Facility
until the funding of the Incremental Facility by such assignees and, unless you
otherwise agree in writing, Bank of America shall retain exclusive control over
all rights and obligations with respect to its commitment, including all rights
with respect to consents, modifications, supplements, waivers and amendments,
until the Closing Date has occurred. Such assistance shall include (a) your
providing and causing your advisors to provide, and using your commercially
reasonable efforts to cause the Acquired Business, its subsidiaries and its
advisors to provide, the Lead Arranger and the Lenders upon request with all
information reasonably deemed necessary by the Lead Arranger to complete such
syndication, including, but not limited to, information and evaluations prepared
by you, the Acquired Business and your and its advisors, or on your or its
behalf, relating to the Transaction (including the Projections (as hereinafter
defined) for each quarter for the first fiscal year following the Closing Date
and for each year commencing with the first fiscal year following the Closing
Date for the term of the Incremental Facility), (b) your preparation of an
information memorandum with respect to the Incremental Facility for both Public
Lenders and Private Lenders, in each case in form and substance customary for
transactions of this type and otherwise reasonably satisfactory to the Lead
Arranger (each, an “Information Memorandum”) and other materials to be used in
connection with the syndication of the Incremental Facility, (c) your using your
commercially reasonable efforts to ensure that the syndication efforts of the
Lead Arranger benefit materially from your existing lending relationships and
the existing lending relationships of the Acquired Business, (d) your using
commercially reasonable efforts to obtain prior to the commencement of the
Marketing Period (as hereinafter defined), monitored public corporate credit or
family ratings of the Borrower after giving effect to the Transaction and
ratings of the Incremental Facility

 

-2-



--------------------------------------------------------------------------------

from Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc. (“S&P”) and (e) your otherwise using
your commercially reasonable efforts to assist the Lead Arranger in its
syndication efforts, including by making your officers and advisors, and using
your commercially reasonable efforts to make officers and advisors of the
Acquired Business, available from time to time to attend and make presentations
regarding the business and prospects of the Companies and the Transaction at one
or more meetings of prospective Lenders.

It is understood and agreed that the Lead Arranger will manage and control, in
consultation with you, the syndication of the Incremental Facility, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
commitments among the Lenders. It is understood that no Lender participating in
the Incremental Facility will receive compensation from you in order to obtain
its commitment, except on the terms contained herein, in the Summary of Terms
and in the Fee Letter. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at your discretion.

Prior to and until the earlier of the date (i) that a Successful Syndication (as
defined in the Fee Letter) has been achieved and (ii) 90 days after the Closing
Date, none of the Companies shall syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
any debt of the Companies (other than the Incremental Facility or Incremental
Term Loans in the form of term A loans arranged by Bank of America), including
any renewals or refinancings of any existing debt, that would materially and
adversely affect the syndication of the Incremental Facility without the prior
written consent of the Lead Arranger.

3. Information Requirements. You hereby represent, warrant and covenant that (to
the best of your knowledge with respect to the Acquired Business), (a) all
written information, other than Projections (as defined below), that has been or
is hereafter made available to the Lead Arranger or any of the Lenders by or on
behalf of you or any of your representatives or by or on behalf of the Acquired
Business or any of its representatives in connection with any aspect of the
Transaction, taken as a whole (the “Information”), is, or will be when
furnished, correct in all material respects and does not and will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (b) all financial projections and other forward looking information
concerning the Companies that have been or are hereafter made available to the
Lead Arranger or any of the Lenders by or on behalf of you or any of your
representatives or by or on behalf of the Acquired Business or its
representatives (the “Projections”) have been or will be prepared in good faith
based upon assumptions that you believe to be reasonable at the time made and at
the time furnished; it being understood that the Projections are as to future
events and are not to be viewed as facts and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that if at
any time prior to the Closing Date and, thereafter, until the earlier to occur
of (i) a Successful Syndication (but not earlier than the Closing Date) and
(i) 90 days following the Closing Date, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and Projections so that
such representations will be correct in all material respects at such time. In
issuing this commitment and in arranging and syndicating the Incremental
Facility, the Commitment Parties are and will be using and relying on the
Information and the Projections without independent verification thereof.

You acknowledge that (a) the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information, the Projections, the

 

-3-



--------------------------------------------------------------------------------

Summary of Terms and any additional summary of terms prepared for distribution
to Public Lenders (as hereinafter defined) (collectively, the “Information
Materials”) on IntraLinks or another similar electronic system and (b) certain
prospective Lenders (such Lenders, “Public Lenders”; all other Lenders, “Private
Lenders”) may have personnel that do not wish to receive material non-public
information (within the meaning of the United States federal securities laws
with respect to the Companies, their respective affiliates or any other entity,
or the respective securities of any of the foregoing “MNPI”), and who may be
engaged in investment and other market-related activities with respect to such
entities’ securities. If requested by the Lead Arranger, you will assist us in
preparing a customary additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials, (b) to prospective Public Lenders,
you shall provide us with a customary letter authorizing the dissemination of
the Public Information Materials and confirming the absence of MNPI therefrom
and (c) the Information Memorandum shall exculpate (x) us with respect to any
liability related to the use and (y) us, you and the Companies with respect to
the misuse, in each case, of the contents of the Information Memorandum or any
related marketing material by the recipients thereof. In addition, at our
request, you shall identify Public Information Materials by clearly and
conspicuously marking the same as “PUBLIC”.

You agree that the Lead Arranger on your behalf may, subject to the
confidentiality and other provisions of this Commitment Letter, distribute the
following documents to all prospective Lenders, unless you or your counsel
advise the Lead Arranger in writing (including by email) within a reasonable
time prior to their intended distributions that such material should only be
distributed to prospective Private Lenders: (a) administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing
memoranda, (b) notifications of changes to the terms of the Incremental Facility
and (c) other materials intended for prospective Lenders after the initial
distribution of the Information Materials, including drafts and final versions
of definitive documents with respect to the Incremental Facility. If you advise
us that any of the foregoing items should be distributed only to Private
Lenders, then the Lead Arranger will not distribute such materials to Public
Lenders without further discussions with you. You agree that Information
Materials made available to prospective Public Lenders in accordance with this
Commitment Letter shall not contain MNPI.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the Fee Letter. You also agree to
reimburse the Commitment Parties from time to time on demand for all reasonable
and documented out-of-pocket fees and expenses (including, but not limited to,
the reasonable fees, disbursements and other charges of Cahill Gordon & Reindel
LLP, as counsel to the Lead Arranger, and with respect to each appropriate
jurisdiction, of one local counsel to the Lenders retained by the Lead Arranger
and the reasonable due diligence expenses) incurred in connection with the
Incremental Facility, the syndication thereof, the preparation of the
Incremental Documentation therefor and the other transactions contemplated
hereby, whether or not the Closing Date occurs or any Incremental Documentation
is executed and delivered or any extensions of credit are made under the
Incremental Facility. You acknowledge that we may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with us including, without limitation, fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, and each of their affiliates, successors and assigns and their
respective officers, directors, employees,

 

-4-



--------------------------------------------------------------------------------

agents, advisors and other representatives (each, an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of one
primary counsel, one regulatory counsel (to the extent reasonably necessary),
with respect to each appropriate jurisdiction, one local counsel and, in the
case of an actual or perceived conflicts of interest, one conflicts counsel to
all affected Indemnified Parties, taken as a whole) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) any matters contemplated by this Commitment
Letter or (ii) the Incremental Facility or any use made or proposed to be made
with the proceeds thereof, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from (i) such Indemnified Party’s gross
negligence, bad faith or willful misconduct, (ii) a material breach of this
Commitment Letter by such Indemnified Party or (iii) any proceeding not arising
from any act or omission by the Borrower or its affiliates that is brought by an
Indemnified Person against any other Indemnified Person (other than disputes
involving claims against the Lead Arranger or Administrative Agent in its
capacity as such). In the case of a litigation, investigation or proceeding (any
of the foregoing, a “Proceeding”) to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such Proceeding is
brought by you, your equity holders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transaction is consummated. You also agree that no
Indemnified Party shall have any liability to you, the Acquired Business or your
or their subsidiaries or affiliates or to your or their respective equity
holders or creditors for any special, indirect, consequential or punitive
damages arising out of, related to or in connection with any aspect of the
Transaction. You shall have no liability to an Indemnified Party for any
special, indirect, consequential or punitive damages, provided that the
foregoing shall not limit your indemnification obligations set forth above. It
is further agreed that the Commitment Parties shall only have liability to you
(as opposed to any other person). Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, other
than for direct, actual damages resulting from (i) the gross negligence or
willful misconduct of such Indemnified Party or (ii) a material breach of this
Commitment Letter by such Indemnified Party, in each case as determined by a
final, non-appealable judgment of a court of competent jurisdiction. You shall
not, without the prior written consent of an Indemnified Party (which consent
shall not be unreasonably withheld or delayed), effect any settlement of any
pending or threatened Proceeding against an Indemnified Party in respect of
which indemnity could have been sought hereunder by such Indemnified Party
unless such settlement (i) includes an unconditional release of such Indemnified
Party from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include any statement as to any admission of fault,
culpability, wrong doing or a failure to act by or on behalf of such Indemnified
Party.

5. Conditions to Financing. The commitment of the Initial Incremental Lender in
respect of the Incremental Facility and the undertaking of the Lead Arranger to
provide the services described herein are subject solely to the satisfaction of
each of the conditions set forth under the caption “Conditions Precedent to
Incremental Borrowing” in the Summary of Terms, in Annex II hereto and each of
the following conditions precedent: (a) you shall have accepted the separate fee
letter addressed to you dated the date hereof from the Commitment Parties (the
“Fee Letter”); (b) the negotiation of the Incremental Term Joinder (as defined
in Annex I hereto) with respect to the Incremental Facility consistent with this
Commitment Letter and the Fee Letter (the “Incremental Documentation”) and the
execution and delivery of the Incremental Documentation by the Borrower and the
Subsidiary Guarantors; (c) the conditions specified in Sections 2.4(a) and
6.2(c) of the Existing Credit Agreement, those set forth under the caption
“Conditions Precedent to Incremental Borrowing” in the Summary of Terms and
those set forth in Annex

 

-5-



--------------------------------------------------------------------------------

II hereto (subject to the Certain Funds Provisions below); and (d) compliance
with Section 8.7(i) of the Existing Credit Agreement. It is hereby understood
and agreed that any obligation of Companies to deliver Collateral related to the
Acquired Business and its subsidiaries or for any of the Acquired Business or
its subsidiaries to become Subsidiary Guarantors shall be as set forth in
Sections 7.10 and 7.11 of the Existing Credit Agreement (but in any event shall
occur within 30 days following the Closing Date) and shall not be a condition
precedent to the Incremental Facility.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Incremental Documentation or any other letter agreement or other undertaking
concerning the financing of the Transaction to the contrary, the only
representations the accuracy of which shall be a condition to the availability
of the Incremental Facility on the Closing Date shall be (i) the representations
made by or with respect to the Acquired Business and its subsidiaries in the
Acquisition Agreement (as hereinafter defined) as are material to the interests
of the Lenders, but only to the extent that you have the right to terminate your
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, as a result of a breach of
such representations in the Acquisition Agreement (the “Acquisition Agreement
Representations”) and (ii) the representations set forth in Sections 5.3
(Corporate Existence; Compliance with Law), 5.4 (Power; Authorization;
Enforceable Obligations), 5.5 (No Legal Bar), 5.11 (Federal Regulations), 5.14
(Investment Company Act; Other Regulations), 5.19 (Security Documents), 5.20
(Solvency), 5.21 (Senior Indebtedness) and 5.23 (Anti-Terrorism Laws) of the
Existing Credit Agreement. This paragraph, and the provisions herein, shall be
referred to as the “Certain Funds Provisions”.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to your officers, directors,
employees, accountants, attorneys and other professional advisors in connection
with the Transaction, (ii) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case, to the
extent permitted by law, you agree to inform us promptly thereof) or to the
extent requested or required by governmental and/or regulatory authorities,
(iii) you may disclose this Commitment Letter and the contents hereof to the
Acquired Business and its officers, directors, employees, attorneys, accountants
and advisors, on a confidential and need-to-know basis, (iv) you may disclose
the Commitment Letter (but not the Fee Letter) and its contents in any proxy or
other public filing relating to the Acquisition in a manner to be mutually
agreed upon, (v) you may disclose this Commitment Letter (but not the Fee
Letter), and the contents hereof, to rating agencies, (vi) you may disclose the
fees contained in the Fee Letter as part of a generic disclosure of aggregate
sources and uses related to fee amounts to the extent customary or required in
marketing materials, any proxy or other public filing or any prospectus or other
offering memorandum and (vii) to the extent portions thereof have been redacted
in a manner to be mutually agreed upon, you may disclose the Fee Letter and the
contents thereof to the Acquired Business and its officers, directors,
employees, attorneys, accountants and advisors, on a confidential and
need-to-know basis.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (ii) upon the request or demand of any regulatory authority

 

-6-



--------------------------------------------------------------------------------

having jurisdiction over the Commitment Parties or any of their respective
affiliates (in which case the Commitment Parties agree, except with respect to
any audit or examination conducted by bank accountants or any governmental,
regulatory or self-regulatory authority exercising examination or regulatory
authority, to inform you promptly thereof prior to such disclosure to the extent
not prohibited by law, rule or regulation), (iii) to the extent that such
information is or becomes publicly available other than by reason of disclosure
in violation of this agreement by the Commitment Parties, (iv) to the Commitment
Parties’ affiliates and its and their respective directors, officers, employees,
legal counsel, independent auditors and other experts or agents who need to know
such information in connection with the Transaction and are informed of the
confidential nature of such information and are directed to comply with the
terms of this paragraph, (v) for purposes of establishing a “due diligence”
defense, (vi) to the extent that such information is received by the Commitment
Parties from a third party that is not to the Commitment Parties’ knowledge
subject to confidentiality obligations to you, (vii) to the extent that such
information is independently developed by the Commitment Parties, (viii) to
potential Lenders, participants, assignees or any direct or indirect contractual
counterparties to any swap or derivative transaction relating to you or your
obligations under the Incremental Facility, in each case, who agree to be bound
by the terms of this paragraph (or on substantially the terms set forth in this
paragraph or as otherwise reasonably acceptable to you and each Commitment
Party, including as may be agreed in any confidential information memorandum or
other marketing material), (ix) to Moody’s and S&P and to Bloomberg, LSTA and
similar market data collectors with respect to the syndicated lending industry;
provided that such information is limited to Annex I and is supplied only on a
confidential basis or (x) with your prior written consent. This paragraph shall
terminate on the second anniversary of the date hereof (the “Execution Date”).

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Incremental Facility and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to

 

-7-



--------------------------------------------------------------------------------

the transactions contemplated hereby except those obligations expressly set
forth in this Commitment Letter and (vi) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Commitment Parties with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you and the Subsidiary Guarantors, which
information includes your and each Subsidiary Guarantor’s name and address and
other information that will allow the Commitment Parties, as applicable, to
identify you and such Subsidiary Guarantors in accordance with the U.S.A.
Patriot Act.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 7 shall
remain in full force and effect regardless of whether any Incremental
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of the
Commitment Parties hereunder, provided that the provisions of paragraphs 2 and 3
shall not survive if the commitments and undertakings of the Commitment Parties
are terminated prior to the effectiveness of the Incremental Facility.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.

 

-8-



--------------------------------------------------------------------------------

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Incremental Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.

This Commitment Letter may not be assigned by either party without the prior
written consent of each other party other than an assignment by a Commitment
Party to its affiliate as provided in the following sentence (and any purported
assignment without such consent will be null and void), is intended to be solely
for the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Parties). Each Commitment Party may assign its commitment
hereunder, in whole or in part, to any of its affiliates; provided that such
Commitment Party shall not be released from the portion of its commitment
hereunder so assigned to the extent such assignee fails to fund the portion of
the commitment assigned to it on the Closing Date notwithstanding the
satisfaction of the conditions to funding set forth herein; provided, further,
that unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitment, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred. In
addition, the Commitment Parties may employ the services of affiliates or
branches, and such affiliates or branches shall be entitled to the benefits
afforded to, and subject to the provisions governing the conduct of, the
Commitment Parties.

The commitments and undertakings of the Commitment Parties hereunder will expire
on the earliest of (a) July 17, 2015, unless the Closing Date occurs on or prior
thereto, (b) the closing of the Acquisition without the use of the Incremental
Facility and (c) the termination of the Acquisition Agreement.

[The remainder of this page intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:

/s/ Douglas M. Ingram

Name: Douglas M. Ingram Title: Managing Director MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED By:

/s/ Douglas M. Ingram

Name: Douglas M. Ingram Title: Managing Director

Signature Page to Project Waterloo Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: MICROSEMI CORPORATION
By:

/s/ John Hohener

Name: John Hohener Title: Chief Financial Officer

Signature Page to Project Waterloo Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

INCREMENTAL CREDIT FACILITIES

The Incremental Facility will be provided pursuant to an incremental joinder
(the “Incremental Term Joinder”) to the Existing Credit Agreement.

 

Borrower of Incremental Term Loans: Microsemi Corporation, a Delaware
corporation (the “Borrower”). Subsidiary Guarantors: Identical to the Existing
Credit Agreement. The incremental term loans under the Incremental Facility will
be guaranteed on a pari passu basis with the existing term loans under the
Existing Credit Agreement. Lead Arranger and Bookrunning Manager: Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any of its affiliates) (“Merrill Lynch”)
will act as sole lead arranger and sole bookrunning manager for the Incremental
Facility (the “Lead Arranger”). Lenders: Bank of America and other banks,
financial institutions and institutional lenders selected by the Lead Arranger
in consultation with the Borrower. Incremental Facility: An aggregate principal
amount of up to $300 million term loan facility, all of which will be drawn on
the Closing Date consisting of a $300 million Incremental Term Loan to the
Borrower (the “Incremental Facility”). Purpose: The proceeds of the borrowings
under the Incremental Facility on the Closing Date will be used, together with
the proceeds of the Revolving Loan Borrowings (if any) and cash on hand, to (i)
finance the Acquisition, (ii) fund the Refinancing and (iii) pay fees and
expenses incurred in connection with the Transaction. Interest Rates: The
interest rates per annum applicable to the Incremental Facility will be, at the
option of the Borrower, (i) the Eurodollar Rate (which shall include a floor of
0.75%) plus 2.75% or (ii) the Base Rate plus 1.75%. Calculation of Interest and
Fees: Consistent with the Existing Credit Agreement. Cost and Yield Protection:
Consistent with the Existing Credit Agreement. Maturity: February 19, 2020
(identical to the maturity date of the New Term Loans and Existing Incremental
Term Loans under the Existing Credit Agreement).

 

Annex I-1



--------------------------------------------------------------------------------

Scheduled Amortization: Loans under the Incremental Facility will amortize in
equal quarterly installments (commencing with the end of the first fiscal
quarter ending after the Closing Date) in an aggregate annual amount equal to
1.0% of the original principal amount of the Incremental Facility with the
balance payable on the maturity date of the Incremental Facility. Mandatory
Prepayments and Commitment Reductions: Consistent with the Existing Credit
Agreement. Optional Prepayments and Commitment Reductions: Consistent with the
Existing Credit Agreement, including a premium of 1.00% of the aggregate
principal amount of an optional prepayment prior to the 6 month anniversary of
the Closing Date (on terms consistent with the optional prepayment premium
applicable to New Term Loans as set forth in the Existing Credit Agreement).
Security: The loans under the Incremental Facility will be secured on a pari
passu basis with the Term Loans under the Existing Credit Agreement. Conditions
Precedent to Incremental Borrowing: The availability of the extensions of credit
under the Incremental Facility on the Closing Date will be subject solely to (i)
the making and accuracy of the representations and warranties set forth in
Incremental Documentation, subject to the Certain Funds Provisions, in all
material respects, (ii) the conditions set forth in Annex II to the Commitment
Letter and (iii) the conditions set forth in Section 5 of the Commitment Letter.
Amendment Documentation: The Incremental Documentation shall meet the
requirements of the Existing Credit Agreement and contain the terms set forth in
this Annex I (subject to the “Market Flex Provisions” under the Fee Letter) and,
to the extent any other terms are not expressly set forth in this Annex I, will
be negotiated in good faith, shall be customary for transactions of this nature
and reasonably satisfactory to the Borrower, the Lead Arranger, the
Administrative Agent and the lenders party thereto. Representations and
Warranties: Consistent with the Existing Credit Agreement. Covenants: Consistent
with the Existing Credit Agreement. Events of Default: Consistent with the
Existing Credit Agreement. Assignments and Participations: Consistent with the
Existing Credit Agreement. Waivers and Amendments: Consistent with the Existing
Credit Agreement. Indemnification: Consistent with the Existing Credit
Agreement.

 

Annex I-2



--------------------------------------------------------------------------------

Governing Law: Consistent with the Existing Credit Agreement. Costs and Yield
Protection: Consistent with the Existing Credit Agreement. Expenses: Consistent
with the Existing Credit Agreement. Counsel to the Lead Arranger: Cahill Gordon
& Reindel LLP.

 

Annex I-3



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The initial extensions of credit under the Incremental Facility will be subject
to the following:

(i) The Acquisition shall have been or, substantially concurrently with the
borrowing under the Incremental Facility shall be, consummated in accordance in
all material respects with the terms of the definitive agreement relating to the
Acquisition (including all schedules and exhibits thereto) (together, the
“Acquisition Agreement”), without giving effect to any modifications, amendments
or express waivers thereto that are materially adverse to the Lenders without
the consent of the Lead Arranger (not to be unreasonably withheld, delayed or
conditioned) (it being understood and agreed that any reduction in the purchase
price shall not be deemed to be materially adverse to the Lenders but any such
reduction in excess of $25,000,000 shall be allocated dollar-for-dollar to
reduce the Incremental Facility).

(ii) With respect to the Acquired Business and its subsidiaries, no Effect (as
defined in the Acquisition Agreement in effect as of the date hereof), since the
date of the Acquisition Agreement shall have occurred that has had, or is
reasonably likely to have, a Material Adverse Effect (as defined in the
Acquisition Agreement in effect as of the date hereof), which Effect (as defined
in the Acquisition Agreement in effect as of the date hereof) is continuing.

(iii) The Lead Arranger shall have received a solvency certificate in the form
of Exhibit J to the Existing Credit Agreement, executed as of the Closing Date
by the chief financial officer of the Borrower.

(iv) The Lead Arranger and the Administrative Agent shall have received
(a) customary opinions of counsel to the Borrower and the Subsidiary Guarantors
(which shall cover, among other things, authority, legality, validity, binding
effect and enforceability of the documents for the Incremental Facility and the
continued perfection of the liens granted thereunder on the Collateral) and such
customary corporate resolutions, certificates, borrowing notices and other
closing documents and (b) satisfactory evidence that the Administrative Agent
(on behalf of the Lenders) shall have a valid and perfected first priority
(subject to certain exceptions to be set forth in the Incremental Documentation)
lien and security interest in the Capital Stock of Merger Sub substantially
concurrently with the borrowing under the Incremental Facility and in the other
Collateral (it being understood that the Borrower shall cause the Acquired
Business to create and perfect the Collateral of the Acquired Business; provided
that to the extent any security interest in the intended Collateral of the
Acquired Business is not provided on the Closing Date (because the Refinancing
does not occur on the Closing Date or otherwise) after your use of commercially
reasonable efforts to do so, the provision of such perfected security
interest(s) shall not constitute a condition precedent to the availability of
the Incremental Facility on the Closing Date but shall be required to be
delivered after the Closing Date pursuant to arrangements to be mutually
agreed).

(v) The Lead Arranger shall have received (A) the consolidated balance sheet,
the related consolidated statements of operations, cash flows and shareholders’
equity of the Borrower for the last three fiscal years ended at least 90 days
prior to the Closing Date, accompanied by an

 

Annex II-1



--------------------------------------------------------------------------------

unqualified report thereon of the Borrower’s auditors; (B) an unaudited balance
sheet and related statements of operations and cash flows of the Borrower and
related statements of operations and cash flows of the Borrower for the
comparable periods of the prior fiscal year for each fiscal quarter of the
Borrower (other than the fourth fiscal quarter) ended after the close of its
most recent fiscal year and at least 45 days prior to the Closing Date; (C) the
consolidated balance sheet, the related consolidated statements of operations,
cash flows and shareholders’ equity of the Acquired Business for the last three
fiscal years ended at least 90 days prior to the Closing Date, accompanied by an
unqualified report thereon of Acquired Business’s auditors, (D) an unaudited
balance sheet and related statements of operations and cash flows of the
Acquired Business and related statements of operations and cash flows of the
Acquired Business for the comparable periods of the prior fiscal year for the
fiscal quarter ended December 31, 2014 and each subsequent fiscal quarter of the
Acquired Business (other than the fourth fiscal quarter) ended after the close
of its most recent fiscal year and at least 45 days prior to the Closing Date
and (E) a pro forma balance sheet and related statement of operations of the
Borrower and its subsidiaries (including the Acquired Business) as of and for
the twelve-month period ending with the latest quarterly or annual period of the
Borrower covered by the financial statements set forth in clauses (A) and
(B) above, in each case after giving effect to the Transaction, all of which
financial statements shall be prepared in accordance with generally accepted
accounting principles in the United States and comply with in all material
respects the requirements of Regulation S-X under the Securities Act. The Lead
Arranger acknowledges receipt of the financial statements referred to in clauses
(A) and (C) above and the financial statements for the fiscal quarter ended
December 31, 2014 of the Borrower referred to in clause (B) above and of the
Acquired Business referred to in clause (D) above.

(vi) All fees due to the Administrative Agent, the Lead Arranger and the Lenders
on the Closing Date shall have been paid, and all expenses to be paid or
reimbursed to the Administrative Agent and the Lead Arranger shall have been
paid; provided, in each case, that such payment may be made from the proceeds of
the initial funding under the Facilities on the Closing Date.

(vii) The Administrative Agent shall have received a notice (as described in
Section 2.4(a) of the Existing Credit Agreement and as required by
Section 6.2(d) of the Existing Credit Agreement) with respect to the Incremental
Term Facility in accordance with the terms of the Existing Credit Agreement.

(viii) The Lead Arranger shall have received from the Borrower a complete
Information Memorandum not later than 15 consecutive business days prior to the
Closing Date (the “Marketing Period”); provided that July 3, 2015 shall not be
considered a business day for this purpose.

(ix) An irrevocable notice under the Existing Target Loan Agreement to effect
the Refinancing no later than four (4) Business Days following the Closing Date
shall have been sent to the Target Loan Agreement Agent substantially
concurrently with the borrowing under the Incremental Facility. After giving
effect to the Transaction and the Refinancing, the Acquired Business and its
subsidiaries shall have no outstanding indebtedness or preferred stock other
than indebtedness permitted to be outstanding in accordance with the terms of
the Acquisition Agreement, existing capital leases, intercompany debt, purchase
money debt and other exceptions to be reasonably agreed by Lead Arranger.

(x) The Borrower and each of the Subsidiary Guarantors and the Acquired Business
and its subsidiaries shall have provided at least three business days prior to
the Closing Date the documentation and other information to the Administrative
Agent that are required by regulatory

 

Annex II-2



--------------------------------------------------------------------------------

authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act, that have been requested in writing by the
Administrative Agent at least five business days prior to the Closing Date.

(xi) Following the date hereof, there shall have been no amendments to the
Existing Credit Agreement that are materially adverse to the Initial Incremental
Lender without the consent of the Initial Incremental Lender.

 

Annex II-3